DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1,6,7,9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bay Area Beauty Blogger ("Bay").
             With regard to claim 1, Bay teaches a heatable hair styling device comprising:
a heat transmissive member ("Honeycomb ceramic heater with lava minerals"; see Figure - see heat transmissive member comprising honeycomb heater disc and front black frustoconical housing which collectively function to transfer heat to the front outlet opening); and a composite coating disposed on a surface of the heat transmissive member, the coating having ceramic and lava rock, in particulate form, incorporated thereon. See paragraph 3.


                With regard to claim 6, note that the heat transmissive member is in the shape of a plate or a cylinder (see round plate shape of honeycomb ceramic heater in the Figure, and see cylinder shape of front housing).

               With regard to claim 7, Bay note that the cylindrical shape is frustoconical (see frustoconical shape of front housing in Figure).

               With regard to claim 9, Bay teaches a hair dryer (see paragraph 1), the hair dryer comprising (see figure), an air inlet (far left end of hair dryer), a motor, a blade assembly, a heated air outlet (far right end of hair dryer); and a heat transmissive member (honeycomb ceramic heater, see Figure - see heat transmissive member comprising honeycomb heater disc), the heat transmissive member having a composite coating on a surface thereof (see paragraph 3), the composite coating having ceramic and lava rock incorporated therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

               Claims 3,4,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bay.
              With regard to claims 3,4,18,19, Bay does not disclose the particulates to have a size ranging from 10nm-25um, nor discloses the thickness of the coating to be from 5um-100um.
              It would have been obvious to one skilled in the art to include the lava rock particulates with a size from 10nm-25um, and to form the coating with a thickness from 5um-100um, if one wished for a particular set of heating characteristics of the device of Bay. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

             Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bay in view of Helskens et al 20180170815.
             With regard to claims 2 and 17, Bay does not disclose the lava rock to be selected from the group consisting of komatiite, picrite basalt, basalt, basaltic andesite, andesite, dacite, rhyolite, nephelinite, melilitite, tephrite, basanite, trachybasalt, basaltic trachyandesite, trachyandesite, trachite, trachydacite, phonotephrite, tephriphonolite, phonolite, scoria, tuff, latite, pumice, and ignimbrite.
             Helskens et al teaches a similar ceramic coating which may be used in hair straighteners or curling tongs. See paragraphs 2 and 70. Helskens et al also disclose that the lava rock may be rhyolitic tuff. See paragraph 152.
             It would have been obvious to a person having ordinary skill in the art to use rhyolitic tuff as the lava rock in the device of Bay, as taught by Helskens, if one wished to provide optimal heating of the hair dryer heat transmissive element during use.



                Claims 5, 8,10-14,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bay in view of "Overview of Pelonis Technologies' Honeycomb PTC Air Heater Products" to Pelonis Technologies ("Pelonis").
               With regard to claim 5, Bay does not disclose a protective coating with a thickness of about 100nm to about 50um disposed on the composite coating.
               Pelonis teaches a similar honeycomb heating element comprising a protective coating (see paragraph 3).
              It would have been obvious to one skilled in the art to add a protective coating to the heating element of Bay, as taught by Pelonis, if one wished to provide optimum conductivity of the heater while maintaining a safe hair dryer. It also would have been obvious to one skilled in the art to form the coating with a thickness of about 100nm to about 50um, if one wished for a particular set of heating characteristics of the device of Bay. "[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                With regard to claims 8 and 10, Bay does not disclose the heat transmissive member is a positive temperature coefficient (PTC) heating element.
               Pelonis teaches a similar honeycomb heating device comprising a PTC ("Honeycomb PTC heating elements", paragraph 3).



               With regard to claim 11, Bay and Pelonis teach the hair dryer of claim 10, and as modified, Bay further teaches wherein the PTC heating element comprises: a first surface facing the air inlet (left end of heater); a second surface facing the heated air outlet (right end of heater); and
a plurality of apertures extending through the first surface and the second surface (see holes through heater, provided by the honeycomb) and
wherein the composite coating is disposed on at least one of the first surface and the second surface (since the lava rock and ceramic is embedded in the coating, the coating is inherently on a surface of the heating element).

               With regard to claim 12, Bay/Pelonis does not specifically teach wherein the composite coating is disposed on both the first surface and the second surface.
               It would have been obvious to one skilled in the art to apply the coating on the entire heat transmissive member of Bay/Pelonis, such that the coating is on the first surface and second surface, if one wished to increase the efficiency of the heating element and to maintain proper temperature of the dryer during use.

              With regard to claim 13, note that Bay/Pelonis teaches wherein the PTC heating element is a honeycomb PTC heating element ("honeycomb" see Bay Figure).



              With regard to claim 16, Bay and Pelonis further teaches wherein the PTC heating element is a cylindrical PTC heating element (see cylindrical shape of heater, Figure).

             With regard to claim 20, Bay does not disclose a protective coating disposed on the composite
coating.
             Pelonis teaches a similar honeycomb heating element comprising a protective coating. See paragraph 3.
            It would have been obvious to one skilled in the art to add a protective coating to the heating element of Bay, as taught by Pelonis, if one wished to provide optimum conductivity of the heater while maintaining a safe hair dryer.

            Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bay in view of Pelonis in further view of "1 Pcs Automatic Thermostat Ptc Heater With Stand Corrugated Strip Small Space Heating 50w 12v (AC/DC) Diy Heating Tools" as disclosed by Amazon.
            Regarding claim 15, Bay and Pelonis do not disclose the heating element being a corrugated fin PTC heating element, however Amazon teaches a similar small heating element wherein the heater is corrugated (see Amazon Figure).

.

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
Applicant argues that the Bay reference does not qualify as prior art because the reference was published less than a year prior to the effective filing date of the instant application, and thus qualifies for the exception under 102(b)(1)(B).  In support of this argument, applicant asserts that the public disclosure via the inventor was the result of a press release obtained by the author of the publication.  However, no supporting evidence was provided that shows that the date of the press release occurred during the grace period, as required by the statute.  In view of this, the Bay reference is still considered to be prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772